Title: To Alexander Hamilton from John J. U. Rivardi, 31 October 1799
From: Rivardi, John J. U.
To: Hamilton, Alexander


          
            Sir,
            Niagara October 31st. 99
          
          I was honored this Moment with your letters of the first & third Instant. The Mail arriving & Setting off this time on Muster day, is a circumstance which will prevent my Sending now the Monthly Garrison papers for October, & my answering fully to Several of your queries. I will endeavour by next post to be as explicit as the Subject admits with regard to estimates of repairs &a. I Shall only observe at present that no materials can be bought except by paying more than what the Brittish actually pay—which is exhorbitant. with Eight or Ten artificers more we could procure them without public expense & there would be no charge of Course for the workmanship. The Fortifications towards the land Side are at this Moment in good order—the chief object would be to inclose within Breastworks the two other Sides of the Fort & that can be done very well by General fatigues as Soon as the Garrison is Strong enough. I Should recomend begining by the Side fronting the river—as the lake shore is exposed to no other fire than that of Vessels—which could by one or two detached batteries be easily Silenced. As to expenses from time to time incurred for the Garrison I meant chiefly Tools, Stationary, Nails, Ropes, Camp Kettles, Padlocks, forage for public cattle &a. These articles are only procured at they are imediately wanted & only what is indispensable—as I hope we Shall receive the Supplies which have been requested
          I beg leave to assure you that it is always with reluctance that I Send a Soldier on extra duty I am convinced that it ruins them for Service & that it converts them in mechanics—affords them pretences for having their clothing & arms Neglected besides many other evils needless to relate—I have therefore always been carefull to have as little recourse as possible to that expedient—but at a time when the works were falling through age & neglect I had only two carpenters & nearly Six Thousand pickets were wanting, besides Scantling plank &a.
          Since a few weeks Number of our deserters from Detroit who had enlisted with the Brittish have given themselves up at this Garrison—I could not refuse to take them—although it was with reluctance. The English Officers are convinced that the conduct which I followed was not only proper—but delicate towards them as I cautioned repeatedly the Comandant to be on his guard. The harmony between the two garrisons is greater than ever—& Since the closing of the Court of inquiry every day has been marked by testimonies of regard & attention—I hope that before this letter arrives Major Hoops will be in New york. My defense is Shorter than I meant originally to make it—but on reflexion I found it needless to enter on Some particulars which carry their Self Evidence. Such as Captains or Officers comanding companies not being able to account for their men when they daily Sign Morning reports—provision returns &a. the companies in many cases canot account for their comanders—particularly when they have but one Officer—fond of diversion & Seldom to be met with. If it was a Standing order that there must always be one Officer present in the company—Many indecent chicanes would be avoided.
          As to the Navigation of this river; it is as free as air only—having orders to consider the U. States as if they were actually at war—I would consider conceive myself unworthy of the trust reposed in me—if at night any thing could Stirr in or round the Fort without my Knowledge. & more especially if boats could land Troops or take away deserters—without regulations to prevent it. Soldiers Gardens were also mentioned, I hope I Shall not tire your patience in relating briefly how they were cultivated—details by a roster had been attempted, but as most of the men had So little time to Serve that they had no hopes of reaping the fruit of their labour nothing was done—but Spoiling clothes—I took two men who proposed to buy at their own expense the Seeds & to cultivate the Gardens on condition that one third of the crop would be their reward—The two other thirds were divided among the men who had without cost vegetables for the whole winter—it is to be observed that the two Soldiers thus attending the Gardens had to mount guard like the remainder except when they brought the produce of their work to the Garrison
          I Must apologise for entering in particulars concerning Such triffling objects.
          We have Now ten Infantry men in Garrison who cannot do duty for want of clothing. The Artillery has coats but no woollen overalls left in Store—
          The public wharf is completed—& will I hope last as long as the Fort.
          I am Sorry that Mr. Humphrey could not be appointed as he would have been a real acquisition to the Service on account of his integrity, Sobriety & zeal—he left this place the day before Major Hoops—after being detained here from July till October—I allowed him one ration during that time—he besides had to pay a Small Sum for board &a. which I hope will be allowed as no charge is made for the loss of his time.
          We are in great want of entrenching tools, Camp Kettles Muskets—belts—Stationary—Tar for boats—Carpenters & Blacksmiths Tools.
          The time I have to write this letter is So Short that I canot copy it—& must trust to your indulgence for excusing the want of conexion which exists throughout—I inclose the Comisary’s Abstract which could not be procured before—I Shall endeavour to prevail on him to receipt for the provisions brought from Oswego—if I do not Succeed I Shall follow the directions which you have given me in your letter.
          Mr. Vischer Seems very anxious to pay a visit to his friends—unfortunately it will be impossible to let him depart before Some Officer of the Infantry can take his place—or at least till one can be Spared from the Artillery for that purpose With the Most respectfull consideration—I have the honor to be Sir, Your Most obedient & very humble Servant.
          
            J J Ulrich Rivardi
          
          Major General Alexr. Hamilton
          
            NB. I beg permission to enclose a letter Sent to me by the Captain of the Vessel who brought our Troops here from Oswego—when these Posts were evacuated by the Brittish
          
        